Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 12, 2019

                                    No. 04-19-00530-CV

                            Gwendolyn Yvonne MUHAMMAD,
                                       Appellant

                                              v.

                                        TITLEMAX,
                                          Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2018CV07019
                          Honorable J Frank Davis, Judge Presiding


                                       ORDER
       Appellant’s brief was due on September 5, 2019, but has not been filed. On September
10, 2019, appellant filed a “Motion to Request More Time to Respond to Court of Appeals,”
which we construe as a motion for an extension of time for appellant to file her brief. In her
motion, appellant requests an extension of one week. We GRANT appellant’s motion as
construed and extend the deadline for appellant to file her brief to September 17, 2019.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court